Citation Nr: 0528582	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-14 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to restoration of a disability rating in excess 
of 60 percent for congenital heart disease, status post 
aortic valve replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1993 
to April 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.  In October 2002, the RO 
proposed the reduction of the rating for the service-
connected heart disorder from 100 percent to 10 percent.  The 
actual reduction was to 60 percent in a January 2003 rating 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Effective, January 12, 1998, cardiovascular disabilities, 
including heart valve replacements, are primarily rated on 
the basis of METs.  38 C.F.R. § 4.104, Code 701600 (2005).  
One MET (metabolic equivalent) is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, 
fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note (2), preceding Diagnostic Code 7000 
(2005).  A higher rating may also be assigned if there are 
certain levels of the left ventricular ejection fraction.  
38 C.F.R. § 4.104, Code 7016 (2005).  

In this case, the last METs evaluation of record was in June 
2001.  That report and other evidence of record supported a 
July 2001 rating decision which continued a 100 percent 
schedular evaluation for the service-connected heart 
disorder.  

A September 2002 VA examination referred to a finding of 13 
METs on an October 2001 stress test; however, the actual 
test report is not of record.  In his notice of 
disagreement, the veteran argued that the October 2001 test 
was inaccurate because it did not measure oxygen or carbon 
dioxide levels.  A METs of 13 would indicate a 
noncompensable rating under the applicable rating criteria.  
38 C.F.R. §§ 4.31, 4.104, Code 7016 (2005).  So the reported 
test of October 2001 would be highly inconsistent with the 
documented test done a few months earlier in June 2001 and 
with the subsequent determinations of the left ventricular 
ejection fraction.  

The Board notes that there were several cardiovascular 
examinations after the September 2002 VA examination.  
However, none of these examinations attempted to test the 
veteran's METs and there is no notation that it could not be 
done.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the examination reports must 
contain sufficient information to rate the disability in 
accordance with the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  Consequently, the case must 
be remanded for an examination consistent with the rating 
criteria.  Specifically, to determine the veteran's METs.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must obtain a complete copy of 
the veteran's VA medical records from 
July 2001 to the present and associate 
them with the claims folder.  A copy of 
the report of the October 2001 stress 
test is particularly desirable.  

2.  The veteran should be scheduled for a 
stress test to determine his METs.  If 
the test cannot be done for medical 
reasons, an estimation by a medical 
examiner of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope may be used.  The claims 
folder should be made available to the 
examiner.  Any additional testing which 
may be required to determine the level of 
disability should be done.  

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

